Citation Nr: 1810869	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  03-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1978 to December 2000.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated May 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Because the Veteran lives in the Federal Republic of Germany, his appeal has been administered by the VA Appeals Management Center, and ROs in Washington, D.C. and Pittsburgh, Pennsylvania.
 
In January 2004, the Veteran perfected a timely substantive appeal for service connection for a low back disability, and other claims.  In Board decisions dated December 2005, December 2007, and May 2012 the Board also remanded the Veteran's low back disability claim for additional development, and denied the other claims.  As such, the other claims are no longer before the Board.  The Board remanded the instant claim for an addendum medical opinion in February 2017.  A copy of the addendum opinion is of record and has been reviewed.  

The Board notes that in its May 2012 decision, an expanded claim for service connection for healed duodenal ulcers was recognized pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and remanded.  The Board granted service connection for healed duodenal ulcers in February 2017.  Hence, that issue is no longer on appeal.
FINDING OF FACT

The Veteran injured his low back during service and has experienced continuous symptoms of a low back disability since service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties
 
The appeal of service connection for a low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for a low back disability, no conceivable prejudice to the Veteran could result from this decision as it pertains to that claim, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Pertinent Service Connection Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
 
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id. at 54.
 
III. Analysis
 
The Veteran generally asserts that service connection for a low back disability is warranted.  In his February 2001 claim for benefits, the Veteran stated that he experienced recurring back pain when standing or sitting for more than 30 minutes since 1995 when he was on active duty service.  In his November 2004 Notice of Disagreement (NOD), the Veteran stated that his low back pain started while he was in service and continued after his separation from service.

At the outset, the Board finds that the Veteran has a current lumbar spine disability.  November 2001 x-rays of the lumbar spine showed evidence of degeneration, but the examiner noted that it was not beyond the degree which is considered to be the result of the normal aging process.  Nevertheless, at the very least some arthritis was shown on x-rays and the Board notes that those x-rays were taken just 11 months after service separation.  Also diagnosed was recurrent mechanical back pain.  Subsequent diagnoses in February 2010 and November 2012 include immobilizing lumbago, chronic lumbar syndrome, osteophytic projections at L4-L5, and blockage of the thoracic spine and myalgia in the thoraco-lumbar transition.

Next, the Board finds that the evidence demonstrates that the Veteran experienced an in-service lumbar spine injury.  The STRs include a medical record dated "December 16" (the year cannot be determined because the hand-writing is partially illegible), which reflects that the Veteran suffered a "low back strain" coincidental with shooting pain from the top of his spine for two weeks.  An STR dated April 2000 reflects that the Veteran reported back and neck pain brought on by lifting.  The Board notes that a separation examination report is not of record.  Nevertheless, the STRs demonstrate that the Veteran's lower back was injured during service. 

Further, throughout the course of this appeal and to various health care professionals dating back to 2001, the Veteran has consistently reported the onset of back pain from an injury during service.  See e.g., January 2004 NOD ("... it started while I was in the service and it continues to this day."); November 2001 VA examination at pgs. 1-2; February 2010 VA examination at pg. 2; see also Appellant's Post-Remand Brief (October 27, 2017) at pg. 2; Statement of Accredited Representative in Appealed Case (February 24, 2004) at pg. 2.  Such back pain is subject to lay observation.  The Board finds the Veteran's account of back pain to be credible and consistent with the places, types, and circumstances of service.  38 U.S.C. § 1154(a).  Based on the above, the Board finds that the Veteran has credibly reported lower back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board next finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of lower back pain since service separation in December 2000.  As noted, the evidence of record demonstrates in-service symptoms of low back pain and a diagnosis of a lumbar spine strain, and the Veteran has consistently reported continued back pain since service separation, as discussed above.  The Veteran, as a layperson, is competent to report continuing back pain and the Board has no reason to doubt the credibility of those statements.  Notably, the Veteran filed a claim for service connection for "recurring lower back pain" a mere five weeks after his discharge from service.  Moreover, the post-service treatment records align with the Veteran's lay reports of continuing pain.  VA and private treatment records from November 2001 (within a year of discharge), February 2010, and November 2012 show the Veteran complained of low back pain, and by the time he was treated at University Medical Center of Saarland in Germany in November 2012, the lumbar spine disability had progressed such that the Veteran was suffering low back pain attacks, he was hospitalized overnight, and he was prescribed anti-inflammatory medication.

The VA and private treatment records discussed above, and the Veteran's lay competent and credible statements of back pain beginning in service and continuing to the present are sufficient to place in equipoise the question of whether symptoms of back pain were continuous since service separation that were later diagnosed as a lumbar spine disability.  38 C.F.R. §§ 3.102, 3.303(b).  Importantly, the record does not contain any evidence suggesting that the current lumbar spine disability might be attributable to any intercurrent causes.  

Based on the foregoing, the Board finds that the Veteran's reports of an in-service lumbar spine injury and lower back symptomatology since service separation, in the context of his probative lay statements, VA and private treatment records, and current disability, are sufficient to place in equipoise the question of whether the current lumbar spine disability was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for a lumbar spine disability is warranted under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms of arthritis of the lumbar spine.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other 

theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2017).

ORDER

Service connection for a low back disability, including degenerative changes and recurrent mechanical back pain syndrome, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


